Citation Nr: 0432318	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  01-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether clear and unmistakable error was committed in a 
January 27, 1982 rating decision denying entitlement to 
service connection for an explosive personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to April 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which found that clear and 
unmistakable error had not been committed in the January 1982 
rating decision denying entitlement to service connection for 
an explosive personality disorder.


FINDINGS OF FACT

1.  The correct facts, as they were known at the time of the 
January 1982 rating decision, were before the adjudicator at 
the time of the rating decision and the statutory and 
regulatory provisions extant at the time of the January 1982 
rating decision were correctly applied in denying entitlement 
to service connection for an explosive personality disorder.

2.  The January 1982 rating decision denying entitlement to 
service connection for an explosive personality disorder did 
not contain factual or legal errors of such magnitude, 
individually or cumulatively, that a different outcome would 
have to have been reached in their absence.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the January 27, 
1982 rating decision denying entitlement to service 
connection for an explosive personality disorder.  38 C.F.R. 
§ 3.105 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) are not applicable to claims of clear and 
unmistakable error (CUE) in an RO determination.  See Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are 
not conventional appeals, but requests for revisions of 
previous decisions.  See Disabled American Veterans v. Gober, 
234 F.3d 682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 
F.3d 1298, 1300 (Fed. Cir. 1998).  Thus, the moving party 
bears the burden of presenting allegations of error which 
existed at the time of the decision alleged to be the product 
of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).  As a consequence, notifying an appellant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.

Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Congenital or developmental defects, absent, 
displaced or supernumerary parts, refractive error of the 
eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  See 38 C.F.R. § 4.9.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
Sections 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. Section 3.105(a) states that previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

Background

The veteran entered service in 1976 with no complaints of 
psychiatric problems.  In 1978, he was counseled regarding 
drinking problems and immaturity.  He underwent a complete 
psychiatric evaluation in June 1979 and was determined to 
meet no criteria for psychiatric diagnosis other than 
alcoholism.  In October and November 1980, he was treated for 
an anxiety reaction and in December 1980 was hospitalized due 
to suicidal and homicidal tendencies.  After ten days of 
inpatient treatment, he was discharged with a diagnosis of 
paranoid schizophrenia.  The veteran was referred to a 
medical board to determine if he was suitable for retention 
in the service.

In February 1981, a medical board reported that the veteran 
suffered from an inherent, pre-existing personality disorder 
that rendered him unsuitable for any further service.  A 
primary diagnosis of explosive personality disorder was made.  
In April 1981, the veteran was discharged from the service as 
unsuitable for duty.  

In June 1981, the veteran was hospitalized at a VA hospital 
against his will due to destructive behavior.  Treatment 
notes reflect counseling for an explosive personality 
disorder and the discharge diagnosis was intermittent 
explosive personality.  Upon discharge from the VA facility, 
the veteran submitted for treatment at a County Hospital.  
His discharge diagnosis from that hospitalization in July 
1981 was intermittent explosive disorder.

The veteran underwent VA psychiatric examination in December 
1981.  The examiner noted the diagnosis of explosive 
personality disorder and a past history of assaultive and 
aggressive behavior as well as a measure of immaturity with 
underlying hostility, but found that there was only anxiety 
and depression present at that time.  The examiner rendered a 
diagnosis of depressive reaction with anxiety.

Based on the evidence outlined above, the RO, in its January 
1982 rating decision, determined that the veteran had a 
personality disorder that was a congenital or developmental 
abnormality.  As such, entitlement to service connection for 
an explosive personality disorder with depression and anxiety 
was denied.  The veteran did not appeal this decision and it 
became final.  See 38 C.F.R. § 20.200.

Since the time of the January 1982 rating decision, medical 
evidence has been introduced into the record reflecting that 
the veteran's currently diagnosed schizophrenia had its first 
manifestations during his period of service.  As a 
consequence of obtaining this medical opinion, the Board, in 
a June 2000 decision, granted entitlement to service 
connection for schizophrenia.  The Board noted in its 
decision that an explosive personality disorder was not 
actually a personality disorder, but an Axis I psychiatric 
disorder.

In August 2000, the veteran asserted that clear and 
unmistakable error had been committed by the RO in denying 
service connection for a psychiatric disorder in January 
1982.  This claim was based upon the Board's statement that 
an explosive personality disorder was not a personality 
disorder, but a psychiatric disorder.  


Analysis

Given the evidence as outlined above, the Board finds that 
the January 1982 rating decision does not contain clear and 
unmistakable error because the correct facts, as they were 
known at the time of the January 1982 rating decision, were 
before the adjudicator at the time of the decision and the 
statutory and regulatory provisions extant at that time were 
correctly applied in denying service connection for an 
explosive personality disorder.  Additionally, the January 
1982 rating decision does not contain factual or legal errors 
of such magnitude, individually or cumulatively, that a 
different outcome would have to have been reached in their 
absence.

At the time of the January 1982 rating decision, the facts 
presented were that the veteran was treated for alcoholism, 
explosive personality disorder, and schizophrenia during 
service and was discharged from the service based on the 
specific medical finding that he had an inherent and pre-
existing personality disorder.  Subsequent to service, he was 
treated for an explosive personality and intermittent 
explosive disorder, but was found to only have anxiety and 
depression upon VA examination.

The veteran's claim that clear and unmistakable error was 
committed is based on the Board's notation in its June 2000 
decision that an explosive personality disorder was not, in 
fact, a personality disorder.  The Board acknowledges that 
the Diagnostic and Statistical Manual of Mental Disorders, 
Third Edition, Washington, D.C., American Psychiatric 
Association (1981), (DSM-III), listed intermittent explosive 
disorder as an Axis I diagnosis at the time of the RO's 
rating decision in question; however, the evidence of record 
in January 1982 does not, standing on its own, suggest that 
the only reasonable conclusion was that the veteran had an 
Axis I diagnosis of intermittent explosive disorder.  
Specifically, the diagnosis of explosive personality disorder 
was used throughout the medical evidence and the medical 
board findings during service were clear that not only was 
the veteran discharged due to a personality disorder and not 
a psychiatric disorder, but that he did not have an 
additional psychiatric disorder.  The one post-service 
diagnosis of intermittent explosive disorder is not 
sufficient to ignore the rest of the record.  Thus, the RO's 
determination that the veteran had a personality disorder was 
reasonable based upon the record as it existed in January 
1982.

The Board notes that the medical evidence introduced into the 
record since the 1982 rating decision certainly places the 
documents of record in 1982 in a different light.  To 
suggest, however, that the RO should have known what 
psychiatric diagnoses and opinions would be rendered over 
fifteen years in the future is unreasonable and, as such, the 
Board finds that any error that may have been committed in 
the January 1982 rating decision does not rise to the level 
of CUE.  Therefore, the veteran's request to revise the 
January 1982 rating decision based on CUE is denied.


ORDER

Clear and unmistakable error having not been committed in the 
January 27, 1982, rating decision denying entitlement to 
service connection for an explosive personality disorder, the 
veteran's appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



